Citation Nr: 1122244	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-39 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable disability rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to January 1971.  
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Procedural history

In December 2002, the RO awarded the Veteran service connection for a bilateral hearing loss disability.  A noncompensable (zero percent) disability rating was assigned, effective September 13, 2002.  Subsequently, in February 2010, the Veteran requested that his hearing loss be reevaluated.  In the above-referenced June 2010 rating decision, following the administration of a VA audiological exam, the RO denied the Veteran's claim for a compensable disability rating.  The Veteran disagreed with the RO's determination, and perfected an appeal as to that issue.


FINDINGS OF FACT

1.  The Veteran currently has Level I hearing impairment of both the right and left ears.  

2.  The evidence does not show that the Veteran's service-connected bilateral hearing loss disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable disability rating for a bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.    §§ 4.85, 4.86 Diagnostic Code 6100 (2010).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In this case, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in February 2010.  Subsequently, in June 2010, the RO adjudicated the Veteran's increased rating claim in the first instance.  The Veteran filed a timely appeal as to this rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his increased rating claim for bilateral hearing loss.

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records and post-service VA treatment records have been obtained.  Neither the Veteran nor his attorney has identified any outstanding evidence, to include medical records, that could be obtained to substantiate the claims on appeal.  The Board is also unaware of any such outstanding evidence. 

The Board recognizes that although some of the Veteran's service treatment records have already been obtained, the RO could not obtain the Veteran's examination upon enlistment into active duty service.  See the RO's May 7, 2010 Formal Finding of Unavailability of Service Records.  Significantly however, service connection has already been awarded for the Veteran's hearing loss disability.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, for the purposes of this decision alone, because the question at issue in this case concerns whether the present severity of the Veteran's hearing loss warrants the assignment of a compensable disability rating, the absence of the Veteran's enlistment examination is of no consequence.  

With respect to the examination conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  The Veteran was afforded a VA audiological examination in March 2010.  The March 2010 examination report reflects that the examiner was made aware of the Veteran's past noise exposure history, recorded his current complaints, conducted an appropriate examination, and rendered an appropriate diagnosis consistent with the other evidence of record.  Audiometric test results and speech recognition performance percentages were recorded, and the examiner provided an opinion as to the overall impact the Veteran's service-connected hearing loss disability has on his usual occupation and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2010).  The Veteran declined an opportunity for a personal hearing.  

Accordingly, the Board will address the claim on appeal.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing as set forth in 38 C.F.R. § 4.85 (2010).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2010).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran's hearing loss disability is currently rated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010) [hearing impairment].  Diagnostic Code 6100 is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the disability at issue [hearing loss].  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6100.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected bilateral hearing loss disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Schedular rating

Applying the findings of the Veteran's most recent audiological examination to the rating criteria for hearing impairment, the Board concludes that there is no basis for a rating assignment in excess of the currently assigned zero percent at this time.  

On the authorized audiological evaluation in March 2010, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
55
70
LEFT
25
25
35
75
80

The right ear manifested an average puretone threshold of 42.5 decibels, which is rounded up to 43, and the left ear manifested an average puretone threshold of 53.75 decibels, which is rounded up to 54.  [The Board notes in passing that the VA examiner erroneously indicated that the Veteran's left ear average puretone threshold was 56 on the examination report].  Speech audiometry revealed speech recognition ability of 98 and 96 percent for the right and left ear respectively.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level I hearing impairment of the right ear and Level I hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level I hearing loss, a noncompensable (zero percent) disability rating is assigned.  

Significantly, these March 2010 test results do not demonstrate an exceptional pattern of impairment.  Indeed, puretone thresholds were 55 dB or more at only two of the four specified frequencies for both the right and left ears.  Accordingly, 38 C.F.R. § 4.86(a) is not applicable.  With respect to the application of 38 C.F.R. § 4.86(b), the Veteran's hearing tests do not show a result of 70 dB or more at 2000 Hz in either ear.  Therefore, 38 C.F.R. § 4.86(b) is also not applicable.  Thus, utilization of Table VIA is not permitted.

Accordingly, specific requirements in terms of puretone threshold averages and speech recognition test results have not been met; the assignment of a compensable disability rating for the Veteran's service-connected hearing loss disability is therefore not appropriate.  

The Board adds that the Veteran has submitted no evidence contrary to the findings of the March 2010 VA examiner.  In fact, the Veteran has neither submitted, nor made VA aware of any other existing medical treatment records that might bolster his claim.  The Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].

Further, the Board wishes to emphasize that it has no reason to doubt that the Veteran experiences problems hearing.  This has been recognized by VA in the very fact that the Veteran's hearing loss disability has been service-connected.  However, as explained above, the outcome of this issue is determined by the audiology results.  See Lendenmann, supra.  



Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran's claim for an increased disability rating for his service-connected bilateral hearing loss disability was filed in February 2010.  Therefore, the question to be answered by the Board is whether any different rating should be assigned for the relevant time period under consideration, or February 2009 to the present.

The RO has rated the Veteran's hearing loss disability noncompensably disabling from September 13, 2002, the date of service connection, and for all times thereafter.

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's bilateral hearing loss disability was more or less severe during the appeal period under consideration.  Although it appears that the Veteran's hearing loss worsened slightly since he was first evaluated in November 2002 [see the November 2002 VA examiner's report (noting right and left ear average puretone thresholds of 36 and 48 decibels respectively)], audiometric test results obtained at a March 2010 VA examination still do not reflect severe enough hearing impairment to warrant the assignment of a compensable rating.  

Accordingly, the criteria for the assignment of a compensable rating at any time during the course of the appeal are not met.  Staged ratings are therefore not warranted in this case.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.                  See Martinak, 21 Vet. App. at 455.  

The March 2010 VA examiner's report adequately addresses the functional effects of the Veteran's hearing loss disability.  Indeed, the VA examiner specifically noted that the Veteran's main complaint was with "hearing when there is background noise."  The examiner also noted that the Veteran "has difficulty hearing higher frequency sounds and struggles hearing soft speech, distant speakers and conversation in crowds."  The examiner additionally indicated that the Veteran does not experience tinnitus.  The Board finds that the March 2010 VA examiner's report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the Court's decision in Martinak, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers puretone decibel hearing loss and speech discrimination hearing loss.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In any event, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability were inadequate [which it manifestly is not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he so contend. 
The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  Indeed, the Veteran has reported that he has trouble hearing high frequencies, and hearing conversations when there is background noise or when he is in a crowd.  The Board finds that the functional effects caused by his hearing disability, which undoubtedly exist, do not constitute an exceptional or unusual disability picture which warrants consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Significantly, the record does not reflect that the Veteran's hearing loss disability prevents or impedes his ability to work.  The Veteran has not alleged as much, nor has he submitted any evidence suggesting that his hearing loss causes any occupational impairment.  The medical evidence of record is silent as to whether the Veteran is currently employed.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.



	
	
	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable rating for a bilateral hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


